The judgment of She court was pronounced by
Slidell, J.
The note sued upon is drawn by the defendant to the order of Baker, whose administrator the plaintiff is. The note was annexed to the petition, forms part of the record, and its execution was not denied. The objection under these circumstances, that the note is not stated in the clerk’s note of .evidence to have been formally offered in evidence, is frivolous. , A similar objection as to the formality of citation, is raised as in the case of Medley v. Voris just decided, and which was there considered. There is also a like mistake of three days in allowing interest, which, as we there stated, we deem ioo trifling .to justify a reversal. Judgment affirmed.